Citation Nr: 1540759	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to April 3, 2012 for the award of a 40 percent rating for lumbar spine degenerative joint disease.

2.  Entitlement to an effective date prior to April 3, 2012 for the award of a 50 percent rating for right sided facial numbness due to trigeminal nerve involving intraoral structure, lip, and chin.  

3.  Entitlement to an effective date prior to April 3, 2012 for the award of a 50 percent rating for left sided facial numbness due to trigeminal nerve involving intraoral structure, lip, and chin.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 1998, with additional active duty service not detailed on his DD-214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  That rating decision continued a 20 percent disability rating for lumbar spine degenerative joint disease, and also continued a 10 percent rating for lower lip numbness secondary to dental implants.  An August 2009 rating decision continued the Veteran's 20 percent rating for his lumbar spine, and granted service connection and separate 10 percent ratings for left and right sided facial numbness due to trigeminal nerve involving intraoral structure, lip, and chin.  A January 2013 rating decision increased the rating for the Veteran's lumbar spine disability to 40 percent, and his ratings for bilateral facial numbness to 50 percent, all effective from April 3, 2012.  In his February 2013 VA Form 9, the Veteran limited his appeal to the effective date assigned to these increased ratings.  

The issues of entitlement to effective dates prior to April 3, 2012 for the award of 50 percent ratings for left and right sided facial numbness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a February 2007 rating decision, the RO continued a 20 percent disability rating for degenerative joint disease, lumbar spine; a timely appeal was not filed, and new and material evidence was not received within a year of its issuance.

2.  The Veteran submitted an untimely notice of disagreement to the February 2007 rating decision on February 15, 2008, which was construed by the RO as a claim for an increased rating.

3.  As of August 29, 2008, it was factually ascertainable that the Veteran's degenerative joint disease, lumbar spine, resulted in favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

An effective date of August 29, 2008, but no earlier, is warranted for the award of a 40 percent rating for degenerative joint disease, lumbar spine.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155(a) (in effective prior to March 24, 2015), 3.400, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

This claim involves disagreement with the effective date assigned for an award of an increased rating for the Veteran's lumbar spine disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  So it is in this case.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Here, relevant post-service treatment reports are of record.  The Veteran was afforded VA examinations in August 2008 and March 2009 for his lumbar spine.  The Board notes that the Veteran has taken issue with his March 2009 lumbar spine examination.  However, insofar as the instant decision awards an effective date prior to the date of that examination, his arguments in this regard are moot.  The Veteran has had ample opportunity to provide additional information or evidence, and he filed statements in support of his claim.  There is no indication of available, pertinent outstanding evidence.

The Veteran asserts that the effective date for the award of a 40 percent rating for his lumbar spine disability should be no later than February 2008, when he filed his claim, or 2005, when he filed his first claim for an increased rating.  Id.  

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefrom.  38 U.S.C.A. § 5110(a).  Specifically as to claims for increase, the statute provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  Specifically as to claims for increase, 38 C.F.R. § 3.400 provides that the effective date of an evaluation and award of compensation based on a claim for increase will be the date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o).

The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the award is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 
§ 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

The Veteran was granted service connection for his lumbar spine disability in an unappealed July 1999 rating decision.  The Veteran then filed for an increased rating in August 2006.  This claim was denied in a February 2, 2007, rating decision that was sent to the Veteran on February 5, 2007.  

The Veteran did not timely appeal the February 2007 rating decision.  In this regard, the Board notes that the Veteran submitted a request for his service medical records and "a copy of all claims information" in April 2007, which is within the one-year appeal period.  However, this cannot be deemed a timely notice of disagreement, as it was instead a Freedom of Information Act (FOIA) request, and the Veteran wrote that he would not be filing an appeal until after this request had been fulfilled.  See 38 C.F.R. § 20.201.  Additionally, an untimely "notice of disagreement" was received by VA on February 15, 2008, more than one year after the February 2007 rating decision was sent to the Veteran.  38 C.F.R. §§ 20.200, 20.302(a).  The RO construed the untimely notice of disagreement as a new claim for an increased rating, and the Veteran did not appeal this determination.  

Additionally, new and material evidence was not received within one year of the February 2007 rating decision's issuance.  In this regard, while a VA physical therapy note from May 31, 2007, shows a full range of motion for lumbar flexion and extension, this evidence is not new and material to the claim, as it is cumulative and redundant of evidence already of record and does not allow for assignment of increased rating.  Thus, the February 2007 decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.  

The Veteran's next claim for an increased rating was the untimely "notice of disagreement" filed on February 15, 2008.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).  Accordingly, February 15, 2008 is the "date of claim" for effective date purposes.

Initially, the Board finds that there is no evidence of any increase in disability one year prior to the Veteran's February 15, 2008, claim to allow for an earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1),(2); Harper, supra; VAOPGCPREC 12-98 (1998).  As noted above, the physical therapy note from May 31, 2007, showed a full range of motion for lumbar flexion and extension.  There is no other pertinent evidence during this period.  The question therefore becomes when it is first "factually ascertainable" that an increase in disability had occurred after the February 15, 2008 claim.  

Under the General Rating Formula for Diseases and Injuries of the Spine a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  

At his August 29, 2008 examination, the Veteran was found to have favorable ankylosis of the thoracolumbar spine.  There is no pertinent evidence dated between the date of his claim in February 2008 and this VA examination report.  Accordingly, August 29, 2008, is the date that it first became factually ascertainable that an increase in disability had occurred.  As this date that entitlement arose is later than the date of receipt his claim, an effective date of August 29, 2008, but no earlier, for the award of a 40 percent rating for the Veteran's lumbar spine disability is warranted.

ORDER

An effective date of August 29, 2008, but no earlier, for the award of a 40 percent rating for degenerative joint disease, lumbar spine, is granted.



REMAND

Regarding the claims for earlier effective dates for right and left sided facial numbness, remand is necessary to obtain pertinent outstand private treatment records.  Specifically, in a September 2008 statement, the Veteran's dentist, L.E.F., D.M.D, indicated that the Veteran had been a patient of hers for five years.  As these dental records are potentially relevant to the Veteran's claim for an earlier effective date, they must be secured on remand.

Accordingly, these remaining issues are REMANDED for the following action:
 
1.  After securing any necessary release, obtain all records from L.E.F., D.M.D.  See September 2008 and March 2009 statements from L.E.F.
 
2.  Then readjudicate the claims on appeal, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


